SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1105
CA 16-00547
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


M&T BANK, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

RONALD R. BENJAMIN, ALSO KNOWN AS RONALD
BENJAMIN, ALSO KNOWN AS RONALD R. BENJAMIN, ESQ.,
DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


LAW OFFICE OF RONALD R. BENJAMIN, BINGHAMTON (MARY JANE MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

GETMAN & BIRYLA, LLP, BUFFALO (JOSEPH S. MONTAGNOLA OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered December 23, 2015. The order, inter alia,
granted the motion of plaintiff for summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court